Citation Nr: 1442706	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for sleep apnea.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for a back disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for a right knee disability.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for a left knee disability.

5.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a back disability, to include central/right paracentral disc herniation at L5-S1.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability, to include left knee strain with degenerative changes and patellofemoral pain syndrome.

9.  Entitlement to service connection for hemorrhoids, to include as secondary to GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2011, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  

The Veteran testified at an August 2013 videoconference hearing before the undersigned Acting Veterans Law Judge, and a transcript of this hearing is of record.

As an initial matter, the Board notes that a VA Form 9 is not of record for the Veteran's claim for entitlement to service connection for hemorrhoids; however, at his videoconference hearing, the Veteran clarified that he intended to appeal this issue and presented testimony, so the Board will address this issue.  

The issues of entitlement to service connection for sleep apnea, a back disability, and left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2006 unappealed rating decision found that new and material evidence had not been presented to reopen claims for service connection for sleep apnea and left and right knee disabilities. 

2.  A June 2005 unappealed rating decision denied service connection for a back disability.

3.  Evidence received since the June 2005 and November 2006 unappealed rating decisions, including VA and private medical records, as well as the Veteran's August 2013 hearing testimony, is not cumulative of evidence previously considered by VA.

4.  The Veteran's hemorrhoids did not have onset in service and were not caused by or related to the Veteran's active military service, to include the Veteran's service connected GERD.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that found that new and material evidence had not been received to reopen the claims for service connection for sleep apnea and a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013). 

2.  The June 2005 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been received since the June 2005 and November 2006 rating decisions, and the Veteran's claims for entitlement to service connection for sleep apnea, a back disability, a left knee disability, and a right knee disability are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims for sleep apnea, a back disability, and a bilateral knee disability have been previously denied by the RO in June 2005 and November 2006 RO decisions.  

However, since that time, the Veteran has submitted additional evidence, including VA outpatient treatment records, private medical records from Avon Chiropractic Center, and testimony at his August 2013 videoconference hearing, which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and which raises a reasonable possibility of substantiating the claims.  Accordingly, the Veteran's previously denied claims are reopened and will be addressed in the remand portion of this opinion.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Here, the Veteran is seeking entitlement to service connection for hemorrhoids, which he contends are caused by his service connected GERD.  At his August 2013 videoconference hearing, the Veteran testified that he believed that he developed hemorrhoids due to digestive problems, including his service connected GERD, the medications he takes to treat his GERD, and the quality of his diet while he was in service.  

The Veteran's service treatment records are negative for any complaints of or treatment for hemorrhoids.  Additionally, there is no evidence that the Veteran was diagnosed with or treated for hemorrhoids within one year of separation from service.  

However, at a November 2011 VA examination, the Veteran claimed that he was diagnosed with hemorrhoids in service in 2001 or 2002.  The VA examiner opined that it is less likely than not that the Veteran's hemorrhoids are related to his service connected GERD, as there is no known causal relationship between these two conditions.  

Following a careful review of all the evidence, the Board finds that entitlement to service connection for hemorrhoids must be denied.

While the Veteran has claimed that he was diagnosed with hemorrhoids in service, service treatment records do not support this, as no treatment for or diagnosis of hemorrhoids in noted in the Veteran's service treatment records.  

While the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  


Here, the Board finds that the Veteran's service treatment records are complete, as they include the entire period of the Veteran's service, as well as dental records.  Additionally, the Board finds that if the Veteran complained of or was treated for hemorrhoids, it is likely to have been recorded.  The Veteran's service treatment records are comprehensive, including, but not limited to, treatment for complaints of chest pain, joint pain and injury, pharyngitis, and a range of skin conditions.  Given that the Veteran sought treatment not just for serious health problems, but also for relatively minor complaint, such as an insect bite, the Board finds that if the Veteran had suffered from hemorrhoids in service, treatment for this condition would have been noted in the record.  Accordingly, in this case, the Board finds that the contemporaneous medical records are more probative than the Veteran's reported medical history regarding whether he suffered from hemorrhoids in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Additionally, although the Veteran has suggested that there is a relationship between his service connected GERD and his hemorrhoids, the November 2011 VA examiner rejected this theory of entitlement, explaining that there is no causal relationship between these two conditions.

The Veteran has not submitted any medical opinion to the contrary and although the Veteran has offered his own opinion as to the etiology of his hemorrhoids, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hemorrhoids due to his service connected GERD is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for hemorrhoids, to include as due to GERD, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

New and material evidence having been received, the Veteran's previously denied claims for sleep apnea, a back disability, a right knee disability, and a left knee disability are reopened.

Entitlement to service connection for hemorrhoids, to include as secondary to GERD, is denied.


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea, a low back disability, and a bilateral knee disability.

The Veteran was afforded VA examinations of these disabilities, but unfortunately, they are inadequate, requiring a remand for new VA examinations.  

In January 2013, the Veteran was afforded a VA examination to address the etiology of his sleep apnea.  The examiner opined that the Veteran's sleep apnea less likely than not had onset in service or was caused by the Veteran's service.  The examiner noted that although witness statements report that the Veteran snored heavily in service, many individuals snore and this is not necessarily indicative of sleep apnea.  However, lay statements from the Veteran's spouse and a fellow service member also note that they observed the Veteran stop breathing at times while sleeping, a symptom which the examiner does not address.  Additionally, while snoring may be a benign symptom absent other factors, here, the Veteran reportedly experienced apneic events in service and then was diagnosed with sleep apnea approximately fourteen months after separation from service.  The Board also notes that one of the risk factors for sleep apnea reported by the examiner is GERD, a disability for which the Veteran is service connected.  The examiner does not address whether the Veteran's sleep apnea was caused or aggravated by this service connected disability.

Regarding the Veteran's joint disabilities, the Veteran was afforded VA examinations of these disabilities in September 2009 and May 2012.  The examiners concluded that the Veteran's back and left knee disabilities were less likely than not related to his military service, finding that although the Veteran was treated on several occasions in service for complaints of knee and back pain, there was no evidence of a chronic disability in service or for many years after service.  In support of his claim, the Veteran submitted a report from Dr. G.B. of Avon Chiropractic Center.  Dr. G.B. attributed the Veteran's lumbar degenerative disc disease and degenerative joint disease of the left and right knees to repetitive stress and strain injuries the Veteran sustained on active duty.  Unfortunately, there are problems with both the VA and private opinions.  The VA examiner did not address the physically demanding nature of the Veteran's service during which the Veteran served as a competitive wrestler, training and competing extensively.  They also do not address his lay statements of continuity of symptomatology.  On the other hand Dr. G.B. did not review the Veteran's service treatment records and did not address the absence of any diagnosed chronic back or knee conditions in service or for many years after service.  

On remand, the Veteran should be scheduled for new VA examinations of his back, left knee, right knee, and sleep apnea.  

The Veteran is also asked to seek clarification from Dr. G.B. regarding his medical opinion.  Ideally, Dr. G.B. should have an opportunity to review the Veteran's claims folder and service treatment records, but should at least address the absence of any noted chronic disability in service and for many years after service.   

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with the Veteran's claims folder.  

2. The Veteran is also asked to seek clarification from Dr. G.B. regarding his medical opinion.  Ideally, Dr. G.B. should have an opportunity to review the Veteran's claims folder and service treatment records, but should at least address the absence of any noted chronic disability in service and for many years after service.   

3. Once this is done, the RO should schedule the Veteran for a VA examination of his back and bilateral knee conditions.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner should identify all disabilities of the back and knees and for each condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA examination of his sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether the Veteran's sleep apnea was caused or permanently aggravated by his service connected GERD.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, as well as the lay statements of friends and family.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


